MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Feb 28 2019, 8:53 am

court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                           Curtis T. Hill, Jr.
Lowe Law Office                                          Attorney General of Indiana
Jeffersonville, Indiana
                                                         Angela Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Randy M. Blecher,                                        February 28, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1360
        v.                                               Appeal from the Orange Circuit
                                                         Court
State of Indiana,                                        The Honorable Steven L. Owen
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         59C01-1709-F4-1072



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019           Page 1 of 7
[1]   Randy M. Blecher appeals following his conviction of Level 4 felony sexual

      misconduct with a minor. 1 He argues his twelve-year sentence is inappropriate.

      We affirm.



                           Facts and Procedural History
[2]   In March 2017, thirty-seven-year-old Blecher began talking to fifteen-year-old

      J.K. through KIK, a smartphone application. Blecher told J.K. he was twenty-

      eight years old. After about two weeks of messaging, Blecher and J.K. were

      communicating on a regular basis. Blecher and J.K shared an interest in music.

      Blecher used this to get closer to J.K., learn more about her, and gain her trust.

      In May 2017, Blecher and J.K. began discussing things of a sexual nature.

      Blecher and J.K. also exchanged nude pictures. Blecher “took advantage” of

      J.K.’s condition and situation at home. (Tr. Vol. III at 65.) Blecher

      acknowledged J.K. had mental health issues. (Defendant’s Ex. at 3.)


[3]   On July 8, 2017, Blecher took J.K. and her friend to Bloomington, Indiana.

      While in Bloomington, Blecher took J.K. to a hotel, where J.K. performed oral

      sex on Blecher. On August 20, 2017, J.K. told Blecher that her mom was gone

      for the day. Blecher drove from Cincinnati, Ohio, to Paoli, Indiana. Blecher

      and J.K. had sex that morning. J.K.’s mother came home midday and found

      Blecher hiding in J.K.’s closet. After Blecher left, J.K. attempted to commit




      1
          Ind. Code § 35-42-4-9(a)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019   Page 2 of 7
      suicide. Police were dispatched to the home, and J.K. was transported to the

      hospital. On September 9, 2017, Blecher and J.K. again exchanged messages

      through KIK. J.K. again tried to commit suicide again as the criminal

      proceedings unfolded.


[4]   J.K.’s mother identified Blecher from a photo lineup, and police arrested him

      on October 5, 2017. The State charged Blecher with Level 4 felony sexual

      misconduct with a minor. Blecher pled guilty, and the trial court sentenced him

      to twelve years with three years suspended to probation.



                            Discussion and Decision
[5]   Blecher argues his sentence is inappropriate in light of his character and the

      nature of his offense.


              We “may revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” Ind. Appellate Rule 7(B).
              “Although appellate review of sentences must give due
              consideration to the trial court’s sentence because of the special
              expertise of the trial bench in making sentencing decisions,
              Appellate Rule 7(B) is an authorization to revise sentences when
              certain broad conditions are satisfied.” Shouse v. State, 849
N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations
              and quotation marks omitted). “[W]hether we regard a sentence
              as appropriate at the end of the day turns on our sense of the
              culpability of the defendant, the severity of the crime, the damage
              done to others, and myriad other factors that come to light in a
              given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).
              In addition to the “due consideration” we are required to give to

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019   Page 3 of 7
              the trial court’s sentencing decision, “we understand and
              recognize the unique perspective a trial court brings to its
              sentencing decisions.” Rutherford v. State, 866 N.E.2d 867, 873
              (Ind. Ct. App. 2007).


      Couch v. State, 977 N.E.2d 1013, 1017 (Ind. Ct. App. 2012), reh’g denied, trans.

      denied. The appellant bears the burden of demonstrating his sentence is

      inappropriate. Amalfitano v. State, 956 N.E.2d 208, 212 (Ind. Ct. App. 2011),

      trans. denied.


[6]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer v. State, 868
N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (Ind. 2007). The

      sentence for a Level 4 felony is a fixed term between two and twelve years, with

      the advisory sentence being six years. Ind. Code § 35-50-2-5.5 (2014). The trial

      court sentenced Blecher to twelve years; thus, he received the maximum

      sentence.


[7]   Regarding the nature of Blecher’s offense, the trial court notes Blecher knew

      that J.K. was underage and vulnerable. Blecher knew that J.K. had mental

      health issues, and he groomed her by learning about her in order to make her

      more susceptible to his advances. See Purvis v. State, 829 N.E.2d 572, 588 (Ind.

      Ct. App. 2005) (grooming vulnerable victim justified aggravated sentence),

      trans. denied, cert. denied 547 U.S. 1026 (2006). As a result of Blecher’s actions,

      J.K. suffered emotionally, and she “beat herself up” over what had happened.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019   Page 4 of 7
       (Tr. Vol. II at 49.) J.K. twice attempted suicide and failed multiple classes as a

       result of her interactions with Blecher. (Tr. Vol. II at 48, 51.)


[8]    As to Blecher’s character, the trial court acknowledged Blecher has no criminal

       history. The trial court also considered Blecher’s willingness to enter into a plea

       agreement. However, Blecher spent multiple months lying to J.K. and

       manipulating her. Blecher and J.K. discussed their shared interest in music,

       and Blecher learned about J.K.’s personal life, so that he could take advantage

       of her. Although he was not charged for the actions, Blecher solicited nude

       pictures from J.K., sent nude pictures to her, and, on his request, received oral

       sex from her. The trial court was allowed to consider those acts as aggravating

       factors. See Singer v. State, 674 N.E.2d 11, 15 (Ind. Ct. App. 1996) (uncharged

       crimes against children could be considered for an enhanced sentence). In light

       of the nature of Blecher’s offense and Blecher’s character, we cannot say his

       twelve-year sentence is inappropriate.



                                           Conclusion
[9]    Given the nature of the offense, i.e., the grooming of J.K. and the extent to

       which she suffered from Blecher’s actions, and the character of the offender, i.e.,

       he “took advantage” of a child with emotional issues for his own sexual

       gratification, (Tr. Vol. III at 65), we cannot say Blecher’s twelve-year sentence

       is inappropriate. Accordingly, we affirm.


[10]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019   Page 5 of 7
Tavitas, J., concurs.


Baker, J., dissent with separate opinion.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019   Page 6 of 7
                                                  IN THE
           COURT OF APPEALS OF INDIANA

               Randy M. Blecher,                                    Court of Appeals Case No.
                                                                    18A-CR-1360
               Appellant-Defendant,

                 v.

               State of Indiana,
               Appellee-Plaintiff



       Baker, Judge, dissenting.


[11]   I respectfully dissent. While I acknowledge the severity of Blecher’s crime and

       resulting trauma to J.K., it is undisputed that his risk to reoffend is low, that he

       has zero criminal history, that he pleaded guilty without the benefit of a plea

       agreement, and that he was remorseful at sentencing. Moreover, the State

       recommended an eight-year sentence, with two years suspended, for an

       executed advisory term of six years. I believe that under these circumstances,

       the twelve-year sentence imposed by the trial court is inappropriate. I would

       reverse with instructions to impose the sentence recommended by the State.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1360 | February 28, 2019    Page 7 of 7